SCHOTT and CADE, Judges,
concurring:
When an award of joint custody has been made to parents domiciled in the state of Louisiana and either parent changes his or her domicile to another state, the presumption that joint custody is in the best interest of the child shall cease to exist. C.C. art. 146(K). In the instant case, where one of the parents has a domicile in another state, the logical extension of art. 146(K) would seem to preclude a presumption in favor of joint custody.
Nonetheless, the facts of this case support the trial court’s award of joint custody despite the absence of the presumption.